Citation Nr: 9914206	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-00 843	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1944 to May 1946.

2.	On February 26, 1999, the Board was notified that the 
veteran died on February [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.1302(1998).

In February 1999, the Board received a statement from the 
veteran's spouse though her representative, The American 
Legion, indicting that she was filing a claim for accrued 
benefits and dependency and indemnity compensation.  This 
issue is not before the Board at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  The RO has not fully 
adjudicated this issue and the Board may not unilaterally 
take jurisdiction of a claim.  As stated by the U.S. Court of 
Appeals for Veterans Claims (Court) in Marlow v. West, 11 
Vet. App. 53, 56 (1998), when a veteran dies, his claim does 
not survive him.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER


The appeal is dismissed.


		
      Richard B. Frank
	Member, Board of Veterans' Appeals



 




